Citation Nr: 1205250	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  07-04 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior to April 22, 2010.

2.  Entitlement to an initial disability rating in excess of 50 percent as of April 22, 2010.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which granted service connection for PTSD and assigned a 30 percent disability rating for that disorder.  The Veteran appealed the 30 percent rating to the Board, contending that it should be higher.  

During the course of the appeal, in a September 2011 rating decision, the RO granted a "staged" initial disability rating by granting an increase in the rating to 50 percent, effective April 22, 2010.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where a Veteran appeals the initial rating assigned for a disability, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  Consequently, the Board has characterized the issues as shown on the first page of this decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (noting that, in a claim for an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded);  

On September 2009, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claim file.  

This matter was remanded by the Board in January 2010 and again in April 2011 for further evidentiary development.  Specifically, the January 2010 Board remand required that an adequate notification letter be sent to the Veteran, updated VA treatment records be obtained, and a VA examination be scheduled.  In January 2010, the Board again remanded the matter for clarification of the issue(s) on appeal and consideration of staged ratings.  Having found that these dictates were substantially complied with, the Board may proceed with appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Throughout the entire period on appeal, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks more than once a week, mild memory impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 percent, but no higher, prior to April 22, 2010, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a disability rating in excess of 50 percent as of April 22, 2010, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the Veteran's initial rating claim, a predecisional letter dated in December 2005 satisfied the second and third elements under the duty to notify provisions.  A January 2009 letter thereafter satisfied the first notification requirement.  While the January 2009 letter was not submitted prior to initial adjudication, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his PTSD.  In cases where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the Veteran has neither alleged nor demonstrated that he has been prejudiced by defective VCAA notice.  Goodwin, 22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Regarding the disability rating, the Board notes that the VA requested and obtained all information from the Veteran to support his claim and granted service connection.  There is no indication that any other evidence exists to support a higher disability rating.  Thus, the VCAA's purpose has been affected and any error is non-prejudicial.  In this case, service connection has been granted, and an initial disability rating and effective date have been assigned.  The claim has been substantiated and additional 5103(a) notice is not required.  See Dingess, 19 Vet. App. at 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. 112.  VA's duty to notify has been satisfied.

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  In November 2006, the RO requested treatment records from the Vet Center but received a negative response in November 2006, which indicated that the Veteran did not seek and was not provided treatment at that facility.  The Veteran was notified in December 2006 of this fact and a Memorandum was issued in December 2006 regarding the RO's Formal Finding on the Unavailability of Vet Center Records.  The Board finds that further efforts to obtain these records would be futile and the duty to assist has been satisfied.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran for increased rating claims.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2011).  The Veteran was afforded VA examinations in February 2006 and April 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  The VA examinations are adequate as they were predicated on a review of medical records and the examiners fully addressed the rating criteria that are relevant to rating the disability at issue here.

There is adequate medical evidence of record to make a determination in this case.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159 (c)(4) (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007).

II.  Initial Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.)

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score ranging between 71 and 80 reflects transient symptoms, if present, and expectable reactions to psychosocial stressors, such as difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning, such as, temporarily falling behind in schoolwork.  Scores ranging from 61 to 70 reflect mild symptoms such as, depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning such as, occasional truancy, or theft within the household, but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 are indicative of moderate symptoms such as, flat affect and circumstantial speech, occasional panic attacks or moderate difficulty in social, occupational, or school functioning such as, few friends, conflicts with peers or co-workers.   As will be discussed below, the Veteran has received GAF scores ranging from 55 at a July 2005 psychology consultation to 75 in a May 2009 psychiatry note.  The GAF scores assigned to the Veteran show mild to moderate symptoms or impairment in social, occupational, or school functioning.  

The Veteran submitted numerous statements regarding his PTSD symptoms.  In his January 2006 statement, the Veteran asserted that he suffered from intrusive recollection of his in-service stressors.  During his September 2009 hearing, the Veteran testified to constant sleep disturbance, night sweats, nightmares, daily recurring thoughts of his service in Vietnam, anger issues, social isolation with no social relationships, and memory loss.  The Veteran's statements describing his symptoms are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  

Turning to the medical evidence, the Veteran was afforded a VA examination in February 2006 where he reported recurrent, intrusive and distressing recollections of traumatic events at least several times a week, difficulty sleeping, and night sweats.  He indicated difficulty concentrating and having an exaggerated startle response.  The examiner diagnosed the Veteran with chronic PTSD and gave him a GAF score of 68 with a low of 55 during the previous year.  

A July 2005 VA psychology consultation report indicates that the Veteran was married and worked as a night shift, school custodian.  During this consultation, the Veteran reported not seeking mental health treatment prior to the examination.  He indicated enjoying the outdoors, gardening, mowing and hunting.  On examination, the Veteran had no delusions, hallucinations or other psychotic symptoms.  The physician noted that when the Veteran got irritated he indicated a desire to "kill someone" but the examiner opined that he did not believe the Veteran would ever harm anyone.  The examiner also found that the Veteran had intrusive thoughts, recurrent distressing dreams, and intense psychological distress with triggers.  He had avoidance, diminished interest participating in activities, social isolation, and restricted affect.  He also had difficulty falling and staying asleep, irritability and anger outbursts, and difficulty concentrating.  The Veteran was diagnosed with PTSD and given a GAF score of 55.  

Subsequent VA treatment notes indicate that the Veteran was prescribed medications for his PTSD symptoms and that they initially appeared to help his sleep disturbances and mood.  See VA treatment notes dated in August 2005, September 2005, and January 2006.  However, in February 2006, the Veteran reported nightly nightmares and night sweats, despite his medication.   In a January 2007 VA treatment note, the Veteran denied depressive symptoms as the Prozac seemed to help alleviate those symptoms and his nightmares had lessened in severity.  He denied any suicidal or homicidal ideation.  However, in February 2008, the Veteran reported that in early 2007 he started experiencing some suicidal ideation due to the intense pain of his back surgery and right shoulder pain but that it had subsided in January and February 2007.  A March 2008 treatment note indicates symptoms of hypervigilance and detachment.  In October and November 2009, the Veteran reported a depressed mood, insomnia, moderate anhedonia due to fatigue, nightmares, and hypervigilance.  

In April 2010, the Veteran was afforded another VA examination to assess the severity of his PTSD symptoms.  During the examination, the Veteran complained of tired mood and nightly nightmares.  He indicated experiencing about four to five anxiety attacks per week.  He reported homicidal ideation but denied any plan or intent.  He denied suicidal ideation.  He reported low mood, constant hypervigilance, and low energy.  He also reported a "rocky" marriage, having no social relationships, and maintaining a fulltime job where he did not have to interact with anyone.  On examination, the examiner noted recurrent and intrusive distressing recollections, persistent avoidance of stimuli, difficulty falling and staying asleep, increased irritability, decreased concentration, and exaggerated startle response.  He was diagnosed with PTSD and given a GAF score of 60.  The examiner noted that the GAF score represented moderate PTSD symptoms of recurrent nightmares, sleep difficulty, avoidant behavior which was leading to moderate difficulty in social functioning (e.g., difficulty in marital relationship and social isolation).  

In weighing the evidence, the Board finds that the Veteran is entitled to a rating of 50 percent for the entire period on appeal because his symptoms more nearly approximate the criteria for that rating.  38 C.F.R. § 4.7.  Specifically, the Veteran's PTSD symptoms include depressed mood, chronic sleep disturbances and nightmares, irritability, hypervigilance, social isolation, anxiety, concentration problems, and mild memory impairment.  Various VA treatment notes provide that the Veteran experienced anxiety attacks, to include night sweats prior to April 2010.  The Board recognizes that there is no evidence of flattened affect, abnormal speech, difficulty understanding complex commands, or impaired judgment or abstract thinking.  The evidence also shows that the Veteran had generally satisfactory functioning, with routine behavior, self-care, and normal conversation.  However, the medical evidence shows that the Veteran reported social isolation, maintaining no social relationships, a failed marriage due to his PTSD symptoms, and current marital problems due to these symptoms.  He also indicated having held many jobs and reported that the only reason he had maintained his current employment was because he worked as a night custodian and did interact with people.  See February 2006 and April 2010 VA examination reports.  The Board concludes that the majority of his symptoms fall under the criteria for 50 percent disabling during the entire period on appeal.  See 38 C.F.R. § 4.130.  

In addition, the Board notes that the Veteran's range of GAF scores, to include the score of 55 in the July 2005 to 75 in March 2009.  As noted above, a GAF score of 55 reflects moderate impairment in social, occupational, or school functioning such as few friends and conflicts with peers or co-workers.  A GAF score of 75 reflects mild symptoms which indicate that the individual is functioning well with some interpersonal relationships.  Although the symptoms listed above have affected the Veteran's life, they appear to have waxed and waned throughout the period on appeal, but they have not gotten worse in overall severity.  The Board acknowledges that while some of the Veteran's symptoms fall under the criteria for a higher rating, the majority of his symptoms fall under the criteria for 50 percent disabling prior to April 22, 2010.  See 38 C.F.R. § 4.130.  

The Board also finds that entitlement to a 70 percent disability evaluation has not been demonstrated.  For example, he has not displayed any obsessional rituals that interfere with his routine activities; and his speech is not illogical or irrelevant.  While he has referred to having panic attacks four to five times per week, they are not continuous in nature.  He is also not so depressed that his ability to function independently has been adversely affected.  He has not displayed impaired impulse control.  In fact, the Veteran specifically denied any violence or assaultiveness.  He has also been able to maintain his personal appearance.  It is noted that the Veteran reported some passing homicidal and suicidal ideations, which are symptoms listed under the criteria for a 70 and 100 percent rating.  See July 2005 VA consultation report and February 2008 VA treatment note.  However, these treatment notes go on to indicate that while the Veteran sometimes expresses a thought to harm someone or himself, there has been no plan or intent to inflict such harm.  Further there is no evidence showing that the Veteran is a persistent danger to himself or others.  Therefore, the Veteran is entitled to a 50 percent evaluation.  The criteria for a higher evaluation have not been met.  

In sum, the record contains evidence showing the Veteran is entitled to a 50 percent rating during the entire period on appeal but the evidence preponderates against the assignment of a 70 percent rating.  Specifically, the Veteran is entitled to a rating of 50 percent, by no higher, for the entire appeal period.  38 U.S.C.A. § 5107(b)(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has also considered whether a referral for extra-schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

The schedular evaluation for the Veteran's PTSD is adequate.  The Veteran disagrees with the rating.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The Veteran does not have "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluation for his level of impairment.  The available schedular evaluation for this service-connected disability is adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, 22 Vet. App at 115.

Lastly, the Board observes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has indicated that he maintains a fulltime job as a night custodian at an elementary school.  He has not indicated, and the record does not show, that he is incapable of obtaining substantial employment due to his service-connected PTSD.  As such, a claim for TDIU has not been raised by the record.  


ORDER

Entitlement to an initial disability rating of 50 percent, but no higher, prior to April 22, 2010, is granted.  

Entitlement to an initial disability rating in excess of 50 percent as of April 22, 2010 is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


